Roman Catholic Diocese of Brooklyn, N.Y. v Christ the King Regional High School (2017 NY Slip Op 03030)





Roman Catholic Diocese of Brooklyn, N.Y. v Christ the King Regional High School


2017 NY Slip Op 03030


Decided on April 19, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 19, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
JEFFREY A. COHEN
VALERIE BRATHWAITE NELSON, JJ.


2015-05017
 (Index No. 704996/13)

[*1]Roman Catholic Diocese of Brooklyn, New York, appellant, 
vChrist the King Regional High School, respondent.


Cullen and Dykman LLP, New York, NY (Cynthia Boyer Okrent of counsel), for appellant.
Belkin Burden Wenig & Goldman, LLP, New York, NY (Sherwin Belkin, Joseph Burden, Magda L. Cruz, and David R. Brand of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, for a judgment declaring the parties' respective rights under an agreement dated August 31, 1976, the plaintiff appeals from an order of the Supreme Court, Queens County (Grays, J.), entered June 3, 2015, which denied its motion pursuant to CPLR 3025(b) for leave to amend the complaint.
ORDERED that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the plaintiff's motion for leave to amend the complaint. "Although leave to amend should be freely given in the absence of prejudice or surprise to the opposing party (see CPLR 3025[b]), the motion should be denied where the proposed amendment is palpably insufficient or patently devoid of merit" (Strunk v Paterson, 145 AD3d 700, 701; see Attias v Costiera, 120 AD3d 1281, 1283; Lucido v Mancuso, 49 AD3d 220, 229). " The determination to permit or deny amendment is committed to the sound discretion of the trial court'" (Attias v Costiera, 120 AD3d at 1283, quoting Marcum, LLP v Silva, 117 AD3d 917, 917). Here, the proposed amendment was patently devoid of merit.
RIVERA, J.P., AUSTIN, COHEN and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court